Title: From George Washington to Elijah Hunter, 11 June 1783
From: Washington, George
To: Hunter, Elijah


                  
                     Sir
                     Head Quarters June 11th 1783
                  
                  To your Letter which was recd sometime in the Month of March last I have now to reply in writing, as I did then to a part of it verbally—but I must first make an apology for the long delay, and assure you it was owing to the accident of its being mislaid among a multitude of other papers, & not to any designed neglect or inattention.
                  The happy pacification which has been announced since the writing of your letter will now establish you in the quiet enjoyment of your possessions; & supersedes the necessity of my saying any thing except as to the point of light in which I viewed your political Character at the time when you was employed in a confidential manner.  On this head I can (from my best recollection) be thus far explicit—The Recommendations given in your favor by Mr Jay then President of Congress & Major General McDougall were such as induced me to repose great confidence in you—and, to my own knowledge, after being employed in the manner above mentioned you obtained such intelligence, either by yourself or your Correspondents, of various things which passed within the British Lines, as was of considerable consequence to us—Under this recollection of circumstances I cannot hesitate to Certify, that I thought at the time & still conceive, your services were of such an interesting nature as entitled you to the good opinion & favorable notice of your Countrymen.  I am Sir with great regard Your Most Obedt Servt
                  
               